Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 13, 2018

The Court of Appeals hereby passes the following order:

A18A1597. TIMOTHY WOOTEN v. THE STATE.

      On February 13, 2018, the trial court entered an order dismissing Timothy
Wooten’s “Motion to Vacate Voidable Judgment” and “Motion for Judgment by
Default.” Wooten filed a notice of appeal on March 20, 2018.1 We, however, lack
jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Perlman v.
Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012). Wooten’s notice of
appeal was untimely filed 35 days after entry of the order he seeks to appeal.
Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/13/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        Wooten’s notice of appeal is dated February 23, 2018, but was not filed in the
trial court until March 20.